Title: General Orders, 24 May 1778
From: Washington, George
To: 


                    
                        Head-Quarters V. Forge Sunday May 24th 1778.
                        Parole Cyrus—C. Signs Cromwell. Cato.
                        
                    
                    The General Court Martial whereof Colonel Bowman is President is dissolved, another is ordered to sit tomorrow morning nine ôClock to try all such Persons as shall be brought before them—Colonel Chambers will preside: Each Brigade gives a Captain for the Court.
                    
                    At a Brigade Court Martial May 22nd 1778—Lieutt Coll Cropper President Lieutt Davis of the 11th Virginia Regiment tried for encouraging a soldier to stay away from his Regiment; for refusing, when the soldier was sent for by a guard to let him go to his Regiment & for speaking disrespectfully of the officer who sent a guard for the soldier a second time. Upon mature Deliberation the Court are of opinion he is not guilty of speaking disrespectfully of the Officer who sent the Guard for Serjeant Davis, tho’ of opinion that his detaining the Serjeant was unwarrantable but considering that his Errors seem to have arose from what he thought was doing his duty do acquit him. Lieutt Davis is ordered to be released from his Arrest.
                